Citation Nr: 0923231	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected death pension.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The decedent had service with the Philippine Commonwealth 
Army from December 1941 to May 1942 and from January 1946 to 
February 1946.  He also had service with the Philippine 
Scouts from May 1946 to February 1949.  The appellant claims 
as his widow.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Republic of the Philippines.


FINDING OF FACT

The decedent had service with the Philippine Commonwealth 
Army from December 1941 to May 1942 and from January 1946 to 
February 1946.  He also had service with the Philippine 
Scouts from May 1946 to February 1949.


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service- 
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated. The 
Court has recognized that enactment of the VCAA does not 
affect matters on appeal from the Board when the question is 
limited to statutory interpretation. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231- 32 (2000).

As there is no dispute as to the underlying facts of this 
case relating to the underlying issue of whether the 
appellant's purported husband may be recognized as a 
"Veteran" for purpose of eligibility for the claimed VA 
benefits, and since the Board has denied the claim as a 
matter of law, there is no remaining issue as to whether VA 
has complied with its duty to notify or assist the appellant 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim. 38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the decedent's 
service.

The surviving spouse of a Veteran is entitled to receive VA 
nonservice-connected death pension benefits if the Veteran 
had qualifying service under 38 U.S.C.A. § 1521(j).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. 

In April 1958, VA received verification of the decedent's 
military history from the beginning date of service to the 
date of separation.  The verification indicated the 
following:




Status
From
To
Beleaguered
December 14, 
1941
May 6, 1942
Missing in Action
May 7, 1942
May 11, 1942
No Causality Status
May 12, 1942
January 15, 1946
Status under MPA terminated 
January 15, 1946
Regular Philippine Army 
Service
January 16, 
1946
February 20, 
1946

The Veteran's service has been certified by the service 
department. The Veteran had service in the Philippine 
Commonwealth Army from December 1941 to May 1942 and from 
January 1946 to February 1946.  Though not reflected in the 
April 1958 verification, an Enlistment Record and Report of 
Separation, which has been associated with the c-file, 
indicates that the decedent also had service with the 
Philippine Scouts from May 1946 to February 1949.

Persons with service in the Philippine Commonwealth Army, 
U.S. Armed Forces, Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits. 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
regulation also states that all enlistments and reenlistments 
of the Philippine Scouts in the Regular Army between October 
6, 1945 and June 30, 1947 were made under the provisions of 
Public Law 190 and as such are not deemed to have been in 
active military for the purpose of establishing entitlement 
to VA nonservice-connected death pension benefits.  Id.

The Board has carefully reviewed the entire record in this 
case and finds that the appellant is not eligible for the 
requested benefit; while the decedent's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for death pension in this case. As the decedent's 
recognized service does not confer eligibility for 
nonservice-connected death pension benefits, the appellant's 
claim must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is insufficient to establish 
eligibility. This is a case in which the law is dispositive; 
basic eligibility for VA death benefits is precluded inasmuch 
as the appellant's spouse had no qualifying service. 
Therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to non-service connected death pension benefits 
is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


